DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because in Fig. 1 and 3-7C the shading since it makes it difficult to see the features of the invention therefore, it should be removed. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention appears to be directed to an “abstract idea” without significantly more. The claim(s) recite(s) in line 1 “a file” and then proceeds to describe the contents of the file.  This is considered an abstract idea since it is a product that does not have a physical or tangible form.   This judicial exception is not 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as indefinite for the recitation of “visual guide producing visual guidance for pointing at at least two landmarks of the pelvis or fixed relative to the pelvis” at lines 6-8.  It is unclear if the limitation is meant to be read as “two landmarks of the pelvis or two landmarks fixed relative to the pelvis”; or “visual guide producing visual guidance for pointing at at least two landmarks of the pelvis or visual guide producing visual guidance fixed relative to the pelvis”.  In the interest in compact prosecution the former interpretation will be taken wherein the landmarks are either on or fixed relative to the pelvis.
Claims 2-11 
Claim 5 is rejected as indefinite for the recitation of “patient specific block configured to create the at least two landmarks” recited at lines 4-5.  If the landmarks are landmarks of the pelvis (see claim 1 line 7 form which claim depends), then it is unclear how the block is meant to create the landmarks.  In the interest in compact prosecution the claim will be interpreted as the block having a surface that is a negative of the landmarks.
Claims 6-10 are rejected as indefinite for depending upon an indefinite claim.
Claim 7 is rejected as indefinite for the recitation of “visual guide is used with the patient specific block to create the at least two landmarks” recited at lines 2-3.  If the landmarks are landmarks of the pelvis (see claim 1 line 7 form which claim depends), then it is unclear how the block and guide are meant to create the landmarks.  In the interest in compact prosecution the claim will be interpreted as the block having a surface that is a negative of the landmarks to which the guide aides in guidance to.
Claim 9 is rejected as indefinite for the recitation of “target board having the at least two landmarks” recited at lines 2-3.  If the landmarks are landmarks of the pelvis (see claim 1 line 7 form which claim depends), then it is unclear how the landmarks are meant to be part of the target board.  In the interest in compact prosecution the claim will be interpreted as the board having a surface that is a negative of the landmarks.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meridew et al (US Patent Pub. 20120226283A1).
Meridew discloses a cup impactor assembly (patient specific acetabular guides and associated instruments, Fig. 22-25).  Specifically in regards to claim 1,
In regards to claim 4, Meridew discloses wherein a translational joint between the visual guide (800) and the shaft (554) (Meridew recites wherein the positioner 800 can be slidably attached to the shaft 554) (Page 8 Para. [0081]).
In regards to claim 5, Meridew discloses wherein a patient specific block (200C) having a shape resulting from the pre-planned patient-specific relation between the at least two landmarks and a desired acetabular cup (280) orientation relative to the landmarks, the patient specific block (200C) configured to create the at least two landmarks (Guide 200C is positioned such that guide element 2045 defines axis A designated during the preoperative procedures. Guide 200C also has two bores 252 that allow for pins 260 that can be placed there through which are capable of being used as the two landmarks. ) (Fig. 15 and 22-25; and Page 8 Para. [0082] and Page 7 Para. [0073]-[0074]).
In regards to claim 6, Meridew discloses wherein the patient specific block (200C) is configured to be received in the acetabulum in a single possible orientation (Fig. 15, 22, and 25; and Page 8 Para. [0082] and Page 7 Para. [0073]-[0074]).
In regards to claim 7, Meridew discloses wherein the patient specific block (200C) is configured to be secured to the cup coupler (252), whereby the visual guide (800 and 252 of 200C) is used with the patient specific block (200C) to create the at least two landmarks (Guide 200C also has two bores 252 that allow for pins 260 that can be placed there through which are capable of being used as the two landmarks.) (Fig. 15 and 22-25; and Page 8 Para. [0082] and Page 7 Para. [0073]-[0074]).
In regards to claim 8, Meridew discloses wherein the patient specific block (200C) has at least one pin guide (252) for positioning at least one pin (260) for subsequent use in aligning the visual guide (Meridew discloses that an electronic positioner 800 can be removably attached to 
In regards to claim 10, Meridew discloses wherein the visual guide (800 and 252 of 200C) comprises a sleeve (250) through which the pin (260) is threaded for visual guidance (Fig. 15 and 22-25; and Page 8 Para. [0082] and Page 7 Para. [0073]-[0074]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meridew in view of Li et al (US Patent Pub. 20140364858A1).
Meridew discloses a cup impactor tool (550) comprising a shaft (554), a handle (end with 520) and a visual guide (800 and 252 of 200C) (Fig. 22-25).  In regards to claim 2, Meridew discloses wherein the visual guide (800 and 252 of 200C) comprise a body (802 of 800) supporting a light source (810) that emits a visible light (812) (Fig. 22; and Page 8 Para. [0081]-[0082]).  However, Meridew is silent as to the body supporting light sources that emit at least two light beams.
Li discloses a cup impactor assembly (acetabular cup prosthesis positioning instrument and method, Fig. 4-5).  Specifically in regards to claim 2, Li discloses the impactor (10) having a shaft (12) with a visual guide (14) comprising a body (body of 14) supporting light sources emitting at least two visible light beams (#1,#2) (Fig. 4-5; and Page 2 Para. [0036]-[0037], Page 3 Para. [0040]-[0042]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the laser device (810) of the positioner (800) of Meridew to support sources that can emit at least two light beams as taught in Li in order to have the visual guide be able to simultaneously point to the two landmarks at the same time (Page 2 Para. [0018]).
In regards to claim 3, Meridew discloses wherein the body (body of 200C) of the visual guide (800 and 252 of 200C) has a patient specific shape resulting from the pre-planned patient-specific relation between the at least two landmarks and a desired acetabular cup (280) orientation relative to the landmarks (Guide 200C is positioned such that guide element 2045 defines axis A designated during the preoperative procedures. Guide 200C also has two bores 252 that allow for pins 260 that can be placed there through which are capable of being used as the two landmarks. ) (Fig. 15 and 22-25; and Page 8 Para. [0082] and Page 7 Para. [0073]-[0074]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/Examiner, Art Unit 3775